Citation Nr: 1629115	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  14-20 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial rating higher than 50 percent for PTSD.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1968.  He served in Vietnam as a combat medic from May 1966 to May 1967. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2013 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Salt Lake City, Utah that granted service connection for PTSD and assigned an initial 30-percent rating, effective in February 2012.  The Veteran appealed the initial rating.

In a July 2014 rating decision, an RO decision review officer granted an increased initial rating for PTSD from 30 to 50 percent, effective in February 2012, the date the Veteran's claim to reopen was received.  See 38 C.F.R. § 3.400(r) (2015).  The Veteran continued his appeal for a higher rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (stating that a veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).

In May 2015, the Veteran appeared at a Board hearing via video conference before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.  The undersigned held the record of the hearing open for 60 days for submission of additional evidence.  No additional evidence was received.  The Veteran was represented at the hearing by a Service Representative Organization for which he had revoked the power of attorney in August 2014.  (08/14/2014 VBMS-VA 21-4138)  In his July 2016 response (07/01/2016 VBMS-Correspondence) to a June 2016 Board Representation Clarification Letter (06/08/2016 VBMS-Correspondence), the Veteran elected to proceed pro se.  See 38 C.F.R. § 14.631(a) 2015.

The September 2013 rating decision also denied entitlement to service connection for tinnitus, the denial of which the Veteran appealed.  Although the Veteran perfected the appeal by including it on his Substantive Appeal (VA Form 9) (06/04/2014 VBMS entry-VA9 Appeal To Board of Appeals), in August 2014 prior to Certification of the case to the Board, he withdrew his appeal of the tinnitus claim.  (08/14/2014 VBMS entry-Hearing Request)  As a result, the VA Form 8 reflects that the RO did not certify the issue to the Board.  (10/28/2014 VBMS entry-VA 8 Certification of Appeal).

At the Hearing, the undersigned received testimony on the tinnitus issue.  In light of the fact that the Veteran had withdrawn his appeal of the issue, however, the Board does not have jurisdiction over it and describes procedure in the next paragraph.  See 38 C.F.R. § 20.204 (2015).  

The Board finds that at the 2015 hearing the Veteran's testimony raised the issue of reopening entitlement to service connection for tinnitus.  The Veteran is advised that his statements do not meet the standards of an intent to file (§ 3.155(b)) or those of a complete claim under 38 C.F.R. § 3.155(a).  The AOJ should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Two of the reported primary symptoms of the Veteran's PTSD are anxiety and isolation.  He testified that he simply cannot handle being around people.  Among the Veteran's significant non-service-connected disabilities are the residuals of a stroke and transient ischemic attacks.  A November 2008 psychological evaluation conducted for the Social Security Administration (SSA) reflects that the examiner opined that the Veteran's social anxiety, including his isolation, is due to a cognitive deficit residual of the stroke, which embarrasses the Veteran and triggers panic attacks and anxiety when he has to deal with people.  (06/13/14 VBMS entry-Medical Treatment Records-Furnished by SSA pp 60-64).  In fact, the SSA awarded disability benefits, in part, for anxiety disorder due to the stroke.  (Id. at 2.)

The Board notes that where there is symptomatology due to both service-connected and non-service-connected disabilities, all symptoms are deemed to be due to the service-connected disability unless they can be medically separated.  Mittleider v. West, 11 Vet. App. 181 (1998).  The SSA evaluation is highly probative evidence that not all of the Veteran's reported symptoms are due to his PTSD.  Hence, further medical evaluation is needed to determine the extent and severity of the Veteran's PTSD.  As this matter is being remanded, updated treatment records should be associated with claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant VA treatment records generated since the July 2014 Supplemental Statement of the Case (SSOC) are obtained and included in the claims file.

2.  After the above is complete, arrange an examination of the Veteran by an appropriate examiner to determine the current severity of the Veteran's PTSD.  

For all relevant diagnoses, discuss whether there is any clinical association between the various diagnoses, and state whether the signs and symptoms attributable to each diagnosis may be differentiated from those associated with the service-connected disability.  If the manifestations cannot clearly be distinguished from the service-connected disability, the examiner should so state.  In providing this information, the examiner should specifically address whether any social anxiety, panic attacks, fears dealing with people, or any other similar risks problms, may be attributed solely to a disorder other than PTSD.

Specifically, for the period currently on appeal (February 2012 to the present), has the Veteran had panic attacks, to include being trigger by dealing with people?  If the answer to this question is "yes", please state whether these symptoms are caused by PTSD, or another psychiatric disorder, or other diagnosis?  If it is not possible to determine whether these symptoms are solely attributable to the service-connected PTSD, so state.

A comprehensive explanation for any opinion offered must be provided, based on the specific facts of this case and any pertinent medical principles and evidence in the claims file.  If the examiner is unable to answer the questions above, this must be stated and the reasons must be fully explained.

3.  After all of the above is complete, re-adjudicate the appeal considering all relevant evidence.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a SSOC.  Then, if all is in order, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).


